Exhibit 10.5 NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAYNOT BE, NOR MAYANY INTEREST THEREIN BE, OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS, A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORMAND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAYBE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES IN ACCORDANCE WITH APPLICABLE LAWS. LIQUIDMETAL TECHNOLOGIES, INC. AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT Warrant No. 3 Date of Original Issuance: June 1 and June 28, 2012 Date of Amendment and Restatement: May 20, 2014 Liquidmetal Technologies,Inc., a Delaware corporation (together with any entity that shall succeed to or assume the obligations of Liquidmetal Technologies,Inc. hereunder, the “Company” ), hereby certifies that, for value received, as of May 20, 2014 Visser Precision Cast, LLC or its registered assigns (the “Holder” ), is entitled to purchase from the Company up to a total of 18,611,079 shares of common stock, par value $0.001 per share (the “Common Stock” ), of the Company (each such share, a “Warrant Share” and all such shares, the “Warrant Shares” ) at an exercise price equal to $0.17731 per share (as adjusted from time to time as provided in Section9, the “Exercise Price” ), at any time and from time to time from and after the date hereof and through and including June 1, 2017 (the “Expiration Date” ), and subject to the following terms and conditions: This Amended and Restated Warrant (this “Warrant” ) is issued in replacement of Common Stock Purchase Warrant No. 1 and Common Stock Purchase Warrant No. 2 (each an “
